Case 3:17-cv-00598-GNS-CHL Document 86 Filed 07/07/20 Page 1 of 17 PageID #: 1134




                              UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                   LOUISVILLE DIVISION
                          CIVIL ACTION NO. 3:17-CV-00598-GNS-CHL



  GAIL MARIE PHOENIX                                                                   PLAINTIFF


  v.


  DR. MARK T. ESPER,
  Secretary of the Army                                                             DEFENDANT




                           MEMORANDUM OPINION AND ORDER

         This matter is before the Court on Plaintiff’s Motion for Summary Judgment (DN 70),

  Plaintiff’s Motion in Limine (DN 71), and Defendant’s Motion for Leave to File a Sur-Reply (DN

  84). The motions are ripe for adjudication. For the reasons that follow, Plaintiff’s Motion for

  Summary Judgment (DN 70) and Defendant’s Motion for Leave (DN 84) are DENIED, while

  Plaintiff’s Motion in Limine (DN 71) is GRANTED IN PART and DENIED IN PART.

                                      I.     BACKGROUND

         Pro se Plaintiff Gail Marie Phoenix (“Phoenix”) has again moved motion for summary

  judgment in this Title VII retaliation action, the substance of which has mostly been previously

  addressed by this Court when adjudicating Phoenix’s first motion for summary judgment. (Pl.’s

  Mot. Summ. J. 1-21, DN 70; Mem. Op. & Order 1-8, DN 60). Defendant has filed a motion for

  leave to file a sur-reply to respond to a request for monetary sanctions Phoenix made in her reply

  to Defendant’s response to her motion for summary judgment. (Pl.’s Reply Mot. Summ. J. 1-3,




                                                  1
Case 3:17-cv-00598-GNS-CHL Document 86 Filed 07/07/20 Page 2 of 17 PageID #: 1135




  DN 83; Def.’s Mot. Leave File Sur-Reply 1-2, DN 84). Finally, Phoenix has filed a motion in

  limine requesting several evidentiary rulings should this case go to trial. (Pl.’s Mot. Lim., DN 71).

                                       II.     JURISDICTION

         The Court possesses federal question jurisdiction over this action. See 28 U.S.C. § 1331.

                                        III.    DISCUSSION

         A.        Phoenix’s Motion for Summary Judgment

         Phoenix attempts to obtain summary judgment on four groups of purported retaliatory

  actions, which this Court previously rejected: (1) the failure to certify her timecard; (2) an

  unreasonable delay in responding to her request for a workplace accommodation; (3) the disclosure

  of her private healthcare information to other employees; and (4) the failure to promote her. (Pl.’s

  Second Mot. Summ. J. 8-21; Pl.’s Reply Mot. Summ. J. 3-5, DN 83; Mem. Op. & Order 2-8).

         In ruling on a motion for summary judgment, the Court must determine whether there is

  any genuine issue of material fact that would preclude entry of judgment for the moving party as

  a matter of law. Fed. R. Civ. P. 56(a). The moving party bears the initial burden of stating the

  basis for the motion and identifying the evidence demonstrating an absence of a genuine dispute

  of material fact. See Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). If the moving party

  satisfies its burden, the nonmoving party must then produce specific evidence proving the

  existence of a genuine dispute of fact for trial. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

  247-48 (1986).

         While the Court must view the evidence in the light most favorable for the nonmoving

  party, the nonmoving party must do more than merely show the existence of some “metaphysical

  doubt as to the material facts.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

  586 (1986) (citation omitted). Rather, the nonmoving party must present facts proving that a



                                                   2
Case 3:17-cv-00598-GNS-CHL Document 86 Filed 07/07/20 Page 3 of 17 PageID #: 1136




  genuine factual dispute exists by “citing to particular parts of the materials in the record” or by

  “showing that the materials cited do not establish the absence . . . of a genuine dispute[.]” Fed. R.

  Civ. P. 56(c)(1). “The mere existence of a scintilla of evidence in support of the [nonmoving

  party’s] position will be insufficient” to overcome summary judgment. Anderson, 477 U.S. at 252.

         Because Phoenix presents no direct evidence of retaliation, the burden shifting framework

  articulated in McDonnell Douglas v. Green, 411 U.S. 792 (1973), applies. See Scott v. Donahoe,

  913 F. Supp. 2d 355, 364 (W.D. Ky. 2012) (citing Chen v. Dow Chem. Co., 580 F.3d 394, 402 (6th

  Cir. 2009)). To prove a prima facie claim of retaliation under Title VII, Phoenix must prove that:

  “(1) [s]he engaged in activity protected by Title VII; (2) the exercise of h[er] civil rights was known

  to the defendant; (3) thereafter, the defendant took an employment action adverse to the plaintiff;

  and (4) there was a causal connection between the protected activity and the adverse employment

  action.” Nguyen v. City of Cleveland, 229 F.3d 559, 563 (6th Cir. 2000) (citation omitted). “The

  burden of establishing a prima facie case is not an onerous one.” Lewis-Smith v. W. Ky. Univ., 85

  F. Supp. 3d 885, 906 (W.D. Ky. 2015) (citing Nguyen, 229 F.3d at 563). If Phoenix is able to

  make out a prima facie case, the burden shifts to her employer to proffer a legitimate nonretaliatory

  reason for its decision. Rogers v. Henry Ford Health Sys., 897 F.3d 763, 772 (6th Cir. 2018)

  (quoting Upshaw v. Ford Motor Co., 576 F.3d 576, 584 (6th Cir. 2009)). If her employer does so,

  “the plaintiff must then prove by a preponderance of the evidence that the reasons offered by the

  employer were pretextual.” Id. (citation omitted).

         In denying Phoenix’s first motion for summary judgment on her timecard certification

  retaliation claim, the Court previously explained that Defendant proffered a declaration from

  Jeffrey Bryson, the individual responsible for approving her time card, to the effect that Phoenix’s

  time card was not approved for two reasons: (1) she did not submit her time card by the prescribed



                                                    3
Case 3:17-cv-00598-GNS-CHL Document 86 Filed 07/07/20 Page 4 of 17 PageID #: 1137




  deadline; and (2) she reported inaccurate hours. (Mem. Op. & Order 3-4; Bryson Decl. ¶¶ 17-18,

  DN 41-1). All of the arguments Phoenix makes here have either already been addressed or are

  nonresponsive to these legitimate nonretaliatory reasons. (Mem. Op. & Order 3-4; Pl.’s Second

  Mot. Summ. J. 8-10; Pl.’s Reply Mot. Summ. J. 3). Whether Defendant failed to certify Phoenix’s

  timecard for Title VII retaliatory or nonretaliatory reasons is a genuine issue of matter fact

  precluding the Court from granting summary judgment in favor of Phoenix on this claim.

          The Court also declined to grant Phoenix’s summary judgment on her workplace

  accommodation request claim for numerous reasons. (Mem. Op. & Order 4-6). Although Phoenix

  raises some new arguments in the instant motion, she has failed to address all of the independent

  reasons the Court denied her motion. Because Phoenix does not refute all of the independent

  reasons the Court gave for denying summary judgment on this claim, her current motion for

  summary judgment on this claim will be denied. (Pl.’s Mot. Summ. J. 12-15; Mem. Op. & Order

  5-6).

          Regarding Phoenix’s motion for summary judgment on her disclosure of medical

  information claim, the Court declined to award Phoenix summary judgment on this claim because

  the individuals who are alleged to have disclosed her medical information refute that such

  disclosure even happened. (Mem. Op. & Order 6-7; Quijano Decl. ¶¶ 7, 9, DN 41-6; Wisniewski

  Decl. ¶ 5, DN 41-8; Coleman Decl. ¶ 6, DN 41-7).1 Phoenix’s arguments this time around are

  nonresponsive to that genuine issue of material fact; summary judgment therefore cannot be




  1
    Phoenix has made conclusory claims now alleging some kind of involvement by Clark in the
  disclosure of her medical information, which will be disregarded as they are unsupported with any
  record citations. (Pl.’s Mot. Summ. J. 15, 17).
                                                 4
Case 3:17-cv-00598-GNS-CHL Document 86 Filed 07/07/20 Page 5 of 17 PageID #: 1138




  granted in her favor related to her claim for disclosure of medical information. (Pl.’s Mot. Summ.

  J. 15-17; Pl.’s Reply Pl.’s Mot. Summ. J. 4-5).2

         Phoenix’s final allegations of impermissible retaliation all stem from Defendant’s alleged

  failures to promote her. (Pl.’s Mot. Summ. J. 18-20; Pl.’s Reply Mot. Summ. J. 5). At the time of

  her first motion for summary judgment, Phoenix alleged 28 instances of Defendant impermissibly

  failing to promote her. (Mem. Op. & Order 7). The Court denied Phoenix’s motion for summary

  judgment on all of her claims stemming from these purported failures to promote, as Phoenix

  presented no evidence refuting the legitimate nonretaliatory reasons for refusal to promote her.

  (Mem. Op. & Order 7). Phoenix has since refined her failure to promote allegations to just three

  dates on which she applied for certain jobs and was not promoted: (1) July 22, 2016; (2) August

  19, 2016; and (3) September 8, 2016. (Pl.’s Mot. Summ. J. 18-20).

         Regarding Phoenix’s July 22, 2016, applications, Defendant has submitted the Declaration

  of an individual serving on the hiring panel for those positions stating that Phoenix was not among

  the top five candidates considered the most qualified for those positions. (Ortiz Decl. 2 & 26, DN

  81-4). As for Phoenix’s purported August 19, 2016, application, there is a question whether

  Phoenix even applied for a position on this date. (Def.’s Resp. Pl.’s Mot. Summ. J. 13-15). Indeed,

  the document Phoenix points to as indicating she applied for a position on August 19, 2016, is not

  dated. (Pl.’s Mot. Summ. J. Ex. 7, DN 70-7). Moreover, Defendant has proffered Phoenix’s lists

  of job applications that indicates no such applications filed on August 19, 2016. (Furman Decl. 3,

  DN 81-3). Finally, Phoenix’s purported September 8, 2016, job application also suffers from the



  2
    Phoenix also briefly attempts to resurrect an additional retaliation claim, i.e., for Defendant
  having “unnecessarily and unreasonably delay[ing] her request for reasonable accommodations[,]”
  that has been previously refuted by this Court. (Pl.’s Mot. Summ. J. 17). Phoenix offers no new
  arguments that respond to the Court’s previous refutation of her arguments in this regard. (Mem.
  Op. & Order 6).
                                                     5
Case 3:17-cv-00598-GNS-CHL Document 86 Filed 07/07/20 Page 6 of 17 PageID #: 1139




  aforementioned defect—Phoenix has not pointed to anything in the record evidencing that she

  even applied for a job on this date. (Pl.’s Mot. Summ. J. 18-19; Def.’s Resp. Pl.’s Mot. Summ. J.

  15). Defendant candidly hypothesizes that what Phoenix calls her September 8, 2016, job

  application actually refers to a job application she submitted on June 16, 2016, for another position.

  (Def.’s Resp. Pl.’s Mot. Summ. J. 15). In that vein, Defendant has proffered the Declaration of an

  individual on the hiring panel for that position stating that Phoenix was not the most qualified

  candidate for the position. (Deem Decl. 1-2, DN 81-5). Phoenix has not sufficiently refuted all of

  these legitimate nonretaliatory reasons to be awarded summary judgment on these claims, so her

  summary judgment motion in this regard will be denied.

         Phoenix has, once again, offered no reason to grant summary judgment in her favor on the

  claims she asserts, and her motion in this regard will be denied.

         B.      Defendant’s Motion for Leave to File a Sur-Reply

         Defendant has also moved for leave to file a sur-reply to address Phoenix’s request for

  monetary sanctions stemming from Defendant’s use of witness declarations in its response to

  Phoenix’s summary judgment motion. (Def.’s Mot. Leave File Sur-Reply 1-2, DN 84; Def.’s

  Proposed Sur-Reply 1-3, DN 84-2). Specifically, Phoenix alleges that Defendant’s exhibits

  attached to its response to Phoenix’s summary judgment motion, which include five witness

  declarations, do not comply with the requirements of Fed. R. Civ. P. 26. (Pl.’s Reply Mot. Summ.

  J. 1-3). Phoenix’s only requested relief, however, is the imposition of monetary sanctions. (Pl.’s

  Reply Mot. Summ. J. 1). In other words, Phoenix has not asked the Court to disregard Defendant’s

  witness declarations for purposes of her summary judgment motion. Since the proposed sur-reply

  only responds to Phoenix’s request for a monetary sanction, it is therefore irrelevant to the




                                                    6
Case 3:17-cv-00598-GNS-CHL Document 86 Filed 07/07/20 Page 7 of 17 PageID #: 1140




  propriety of Phoenix’s motion for summary judgment. Defendant’s motion for leave to file a sur-

  reply will be denied.

           C.      Phoenix’s Motion in Limine

           In lieu of the denial of her summary judgment motion, Phoenix has moved in limine

  seeking 20 pretrial evidentiary rulings by this Court. (Pl.’s Mot. Limine 1-2, DN 71). As the Sixth

  Circuit has explained:

           A ruling on a motion in limine is no more than a preliminary, or advisory, opinion
           that falls entirely within the discretion of the district court. This preliminary ruling
           allows the parties to consider the court’s ruling in formulating their trial strategy.
           However, the district court may change its ruling at trial for whatever reason it
           deems appropriate.

  United States v. Yannott, 42 F.3d 999, 1007 (6th Cir. 1994) (internal citations omitted) (citation

  omitted); see also Hunter v. Blair, 120 F.R.D. 667, 667 (S.D. Ohio 1987) (“As motions in limine

  are not provided for in the Federal Rules of Civil Procedure and are merely requests for the Court’s

  guidance, a court may, in the exercise of discretion, decline to make a pretrial ruling.” (citing

  United States v. Luce, 713 F.2d 1236 (6th Cir. 1983))). The Court will consider the various

  grounds Phoenix has raised and make preliminary rulings on the admissibility of such evidence at

  trial.

                   1.      Phoenix’s Timecard

           Phoenix seeks a ruling for admission into evidence a timecard which purportedly shows

  that she submitted her work hours within the prescribed deadline for doing so. (Pl.’s Mem. Supp.

  Mot. Limine 2, DN 71-1). Phoenix seeks admission of the timecard to help prove her claim that

  Defendant retaliated against her in violation of Title VII by not certifying her timecard in a timely

  manner. In support of admission of the timecard, Phoenix cites Fed. R. Evid. 803(6), which

  permits the admission of business records of a regularly conducted activity over a hearsay



                                                      7
Case 3:17-cv-00598-GNS-CHL Document 86 Filed 07/07/20 Page 8 of 17 PageID #: 1141




  objection. Fed. R. Evid. 803(6), however, requires a witness “familiar with the record keeping

  system” of an organization to provide the required foundation for admission of the timecard under

  this rule. Fed. R. Evid. 803(6)(D); United States v. Hathaway, 798 F.2d 902, 906 (6th Cir. 1986)

  (citations omitted). There is no indication that Phoenix herself possesses any knowledge of the

  relevant record keeping system creating and maintaining the timecard, nor has she identified any

  witness who can provide the foundation necessary to admit the timecard into evidence. This is not

  to say that Phoenix cannot provide the proper foundation for admission of the timecard, as

  Defendant acknowledges, but she has not established the proper foundation for the Court to admit

  the timecard into evidence at this time. See United States v. Shah, 125 F. Supp. 3d 570, 574

  (E.D.N.C. 2015) (“[T]he proponent of the evidence . . . bears the burden to establish its

  admissibility.” (citing United States v. Vidacak, 553 F.3d 344, 349 (4th Cir. 2009))). The Court

  will not exclude the timecard at this time.

                 2.      Witness’s Prior Convictions

         Phoenix seeks to exclude the admission of an unidentified witness’s prior felony

  convictions. (Pl.’s Mem. Supp. Mot. Limine 3). Although Phoenix does not specify which

  witnesses she is referring to, Defendant has identified that it believes Phoenix is referring to

  Phoenix’s husband, who is a convicted felon and who will testify about Phoenix’s mental anguish

  allegedly stemming from Defendant’s actions. (Def.’s Resp. Pl.’s Mot. Limine 2-3, DN 77).

  Defendant identifies Fed. R. Evid. 609(a)(1)(A) as establishing essentially the automatic admission

  of a witness’s felony conviction. (Def.’s Resp. Pl.’s Mot. Limine 3). In her reply, however,

  Phoenix identifies the relevant conviction as a 1994 conviction for “possession” without specifying

  any further details as to the nature of the crime. (Pl.’s Reply Mot. Limine 2, DN 79). “[I]f more

  than 10 years have passed since the witness’s conviction or release from confinement for it,



                                                  8
Case 3:17-cv-00598-GNS-CHL Document 86 Filed 07/07/20 Page 9 of 17 PageID #: 1142




  whichever is later[,] [e]vidence of the conviction is admissible only if[] its probative value,

  supported by specific facts and circumstances, substantially outweighs its prejudicial effect . . . .”

  Fed. R. Evid. 609(b)(1). Phoenix’s husband’s 1994 conviction for possession obviously occurred

  more than 10 years ago, but it is unknown when her husband was released. It is incumbent upon

  Defendant to prove the admissibility of Phoenix’s husband’s conviction to use against him. See

  Shah, 125 F. Supp. 3d at 574 (citation omitted). Defendant has not explained why it can use

  Phoenix’s husband’s 1994 conviction against him under Fed. R. Evid. 609(b).

         Unless Defendant can address the reasons for the exclusion of Phoenix’s husband’s felony

  from evidence, Defendant will be precluded from admitting evidence pertaining to that conviction.

  Phoenix’s request to exclude her husband’s felony conviction from evidence will be conditionally

  granted.

                 3.      Defendant’s Expert Witness Reports

         Phoenix seeks to exclude from evidence the reports created by Defendant’s expert

  witnesses, which Defendant acknowledges is appropriate. (Pl.’s Mem. Supp. Mot. Limine 3;

  Def.’s Resp. Pl.’s Mot. Limine 9); see Shadrick v. S. Health Partners, Inc., No. 4:11-cv-00033-

  JHM, 2016 WL 4555611, at *7 (W.D. Ky. Aug. 31, 2016) (“The written reports of expert witnesses

  prepared in anticipation of trial are generally inadmissible because they are considered hearsay.”

  (citations omitted)). Defendant only seeks to preserve its ability to introduce expert reports if

  Phoenix does something at trial which renders permissible the admission of the expert reports into

  evidence. The actual written reports of Defendant’s experts will therefore be precluded from

  admission into evidence, barring acts by Phoenix necessitating the introduction of those actual

  written reports.




                                                    9
Case 3:17-cv-00598-GNS-CHL Document 86 Filed 07/07/20 Page 10 of 17 PageID #: 1143




                 4.      “Prior Claims, Defenses, or Parties Herein”

         In her fourth basis, Phoenix requests the following evidentiary ruling:

         [T]o exclude Defendant, its counsel, and any expert witnesses from referring to,
         interrogating about, commenting on, arguing or relying upon or in any other manner
         attempting to introduce into evidence in any way, any allegations, documents, or
         written or oral testimony or any reference[] to prior claims, defenses, or parties not
         part of this case, claim or in the record. The prior grievances, complaints, [and]
         inquiries are probative only [for] its propensity to bring complaints against the
         defendant.

  (Pl.’s Mem. Supp. Mot. Limine 4). “A motion in limine may be denied for being vague and

  overbroad.” McCoy v. Kazi, No. 08-CV-07244-SJO-CWX, 2010 WL 11465179, at *12 (C.D. Cal.

  Aug. 27, 2010) (citing Lopez v. Chula Vista Police Dep’t, No. 07-CV-1272-WQH-BLM, 2010 WL

  685014, at *7 (S.D. Cal. Feb. 18, 2010); Baxter Diagnostics, Inc. v. Novatek Med., Inc., No. 94-

  CV-5220-AJP, 1998 WL 665138, at *3 (S.D.N.Y. Sept. 25, 1998)).                Phoenix’s vague and

  overbroad request in this regard will be denied.3

                 5.      Phoenix’s Financial Condition

         Phoenix seeks to exclude any evidence regarding her financial condition. (Pl.’s Mem.

  Supp. Mot. Limine 4-5). While it is true that “[c]ourts have consistently held that evidence of a

  party’s financial condition should be excluded as irrelevant or unduly prejudicial[,] . . . [i]n some

  situations, however, courts have allowed evidence of a [party’s] financial condition into evidence[]

  where it is relevant to the party’s claim.” Henry v. Quicken Loans, Inc., No. 04-cv-40346, 2011

  WL 13208621, at *3 (E.D. Mich. Jan. 31, 2011) (internal citations omitted) (citation omitted); see

  also United States v. Rauckhorst, 56 F.3d 65, 1995 WL 313730, at *1 (6th Cir. 1995) (affirming




  3
    Defendant attempted to identify what Phoenix seeks to exclude with this request, but Phoenix’s
  reply suggests that Defendant’s attempt at identification is incorrect. (Def.’s Resp. Pl.’s Mot.
  Limine 7-8; Pl.’s Reply Mot. Limine 2-3). The disagreement between the parties in this regard
  also supports the view that Phoenix’s fourth request is vague and overbroad.
                                                   10
Case 3:17-cv-00598-GNS-CHL Document 86 Filed 07/07/20 Page 11 of 17 PageID #: 1144




  district court’s admission of “evidence regarding the financial situation” of a party because such

  evidence was “highly relevant”). As Defendant points out, Phoenix alleges that the delayed

  certification of her timecard “caused significant financial hardship and emotional and family stress

  that’s still felt today.” (Compl. 13, DN 1; Def.’s Resp. Pl.’s Mot. Limine 3). Phoenix has made

  her financial situation relevant, as her financial condition will shed light on whether Phoenix truly

  suffered adverse effects from the failure to certify one of her timecards. Phoenix’s request to

  exclude evidence regarding her financial situation will be denied.

                 6.      Phoenix’s Marriages and Divorces

         Phoenix seeks to exclude any evidence pertaining to her previous marriages and divorces.

  (Pl.’s Mot. Limine 5). As with her financial condition, however, Phoenix herself has made such

  evidence relevant.

         [A] plaintiff can recover compensatory and punitive damages in a successful action
         under Title VII against an employer “who engaged in unlawful intentional
         discrimination.” The types of compensatory damages the court may award include
         “future pecuniary losses, emotional pain, suffering, inconvenience, mental anguish,
         loss of enjoyment of life, and other nonpecuniary losses.”

  Dye v. Bellsouth Telecomms., Inc., 462 F. Supp. 2d 845, 849 (W.D. Tenn. 2006) (citations

  omitted). As Defendant notes, Phoenix alleges intentional retaliatory acts by Defendant that

  allegedly give rise to most of the aforementioned types of damages. (Pl.’s Mot. Summ. J. 2;

  Compl. 7; Compl. Ex. 2, at 2, 6, DN 1-2; Def.’s Resp. Pl.’s Mot. Limine). The extent of Plaintiff’s

  emotional distress, mental anguish, inconvenience, and loss of enjoyment of life that is actually

  attributable to Defendant’s actions as opposed to her marital history is therefore a relevant issue.

  See Fitzgerald v. Cassil, 216 F.R.D. 632, 638 (N.D. Cal. 2003) (“[T]he defendant may cross-

  examine the plaintiff . . . about other stressors or contributing factors that may explain or have

  contributed to the alleged emotional distress.”).



                                                      11
Case 3:17-cv-00598-GNS-CHL Document 86 Filed 07/07/20 Page 12 of 17 PageID #: 1145




         Phoenix cites to the “two marital privileges—the adverse testimony privilege and the

  confidential communications privilege” in an attempt to bolster her position. (Pl.’s Mem. Supp.

  Mot. Limine 5); see Procter & Gamble Co. v. Bankers Tr. Co., 909 F. Supp. 525, 526-27 (S.D.

  Ohio 1995) (outlining marital privileges) (citations omitted). “The adverse testimony privilege

  permits witnesses to refuse to testify against their spouses . . . . The confidential communications

  privilege excludes confidential communications made by one spouse to the other during a

  marriage.” Id. (internal citations omitted) (citations omitted). Citation to these rules is irrelevant

  because Phoenix does not identify any specific evidence she wishes to exclude. (Pl.’s Mem. Supp.

  Mot. Limine 5; Pl.’s Reply Mot. Limine 2-3).

         For these reasons, Phoenix’s request to exclude such evidence will be denied.

                 7.      Evidence Regarding Domestic Violence/Abuse

         Phoenix seeks to exclude from evidence, specifically under Fed. R. Evid. 404(b), incidents

  of domestic violence apparently perpetrated by her against her husband. (Pl.’s Mem. Supp. Mot.

  Limine 5; Pl.’s Reply Mot. Limine 3). Fed. R. Evid. 404(b), however, only prohibits the use of

  other bad acts “to prove a person’s character in order to show that on a particular occasion the

  person acted in accordance with the character.” Moreover, Fed. R. Evid. 404(b)(2) outlines a

  nonexhaustive list of other permissible uses of other bad acts evidence. Fed. R. Evid. 404(b)(2);

  United States v. Westine, No. 14-CV-10-GFVT, 2015 WL 45515, at *4 (E.D. Ky. Jan. 2, 2015)

  (Rule 404(b)(2) “list is not exhaustive”). Defendant is not using Phoenix’s acts of domestic

  violence to show that she has a tendency to commit domestic violence, but rather to shed light on

  Phoenix’s marital issues, which, as discussed as it pertains to Requests 5 and 6, is relevant in

  determining how much of Phoenix’s claimed emotional distress is attributable to Defendant’s

  actions versus Phoenix’s other problems. Phoenix’s request in this regard will be denied.



                                                   12
Case 3:17-cv-00598-GNS-CHL Document 86 Filed 07/07/20 Page 13 of 17 PageID #: 1146




                 8.      Collateral Source Payments

         Phoenix seeks to exclude evidence pursuant to the collateral source rule. (Pl.’s Mem. Supp.

  Mot. Limine 6; Pl.’s Reply Mot. Limine 3). “The collateral source rule is a substantive rule of law

  that bars a tortfeasor from reducing damages owed to a plaintiff by the amount of recovery the

  plaintiff receives from sources that are collateral to the tortfeasor.” Jackson v. City of Cookeville,

  31 F.3d 1354, 1359 (6th Cir. 1994) (citation omitted). Defendant acknowledges its responsibility

  to refrain from violating the collateral source rule but seeks to preserve its ability to introduce

  specific evidence that Phoenix may argue violates this rule as such evidence arises. Phoenix’s

  request for Defendant to adhere to the collateral source rule will be granted, but the Court will

  address more specific issues as they arise at trial.

                 9.      Emails Relating to Damages Claims and Collective Bargaining

         In her motion, Phoenix seeks a blanket prohibition on Defendant’s use of any of her emails,

  presumably emails that she both sent and received. (Pl.’s Mot. Limine 6-7; Pl.’s Reply Mot.

  Limine 3-4). Phoenix asserts that her emails are protected work product and irrelevant to this

  matter. (Pl.’s Mot. Limine 6-7; Pl.’s Reply Limine 3-4). Yet, Phoenix fails to identify any specific

  email she references or to provide enough specificity regarding these emails for the Court to make

  an informed decision as to whether her emails should be excluded on those bases. (Pl.’s Mot.

  Limine 6-7; Pl.’s Reply Mot. Limine 3-4); see McCoy, 2010 WL 11465179, at *12 (“A motion in

  limine may be denied for being vague and overbroad.” (citations omitted)); see also United States

  v. Roxworthy, 457 F.3d 590, 593 (6th Cir. 2006) (“A party asserting the work product privilege

  bears the burden of establishing that the documents he or she seeks to protect were prepared ‘in

  anticipation of litigation.’” (citations omitted)). Phoenix’s requests in this regard will therefore

  be denied.



                                                    13
Case 3:17-cv-00598-GNS-CHL Document 86 Filed 07/07/20 Page 14 of 17 PageID #: 1147




                 10.     Defendant’s Expert Witness’s Testimony

         Phoenix seeks to exclude any and all testimony provided by Defendant’s expert witness,

  Dr. Timothy Allen (“Allen”). (Pl.’s Mem. Supp. Mot. Limine 7-8). Phoenix argues that Allen’s

  testimony should be excluded on relevancy and hearsay grounds. (Pl.’s Mem. Supp. Mot. Limine

  7-8). It appears that Allen will testify about Phoenix’s mental health. (Def.’s Resp. Pl.’s Mot.

  Limine 3-10). Phoenix’s mental health bears on the extent of damages she purportedly suffered

  because of Defendant’s actions, as previously discussed. As it pertains to specific testimony

  offered by Allen, Phoenix is free to object on relevancy and hearsay grounds. At this point,

  however, Phoenix has offered nothing in the form of specifics through which this Court can

  determine whether Allen’s testimony can be characterized as irrelevant or impermissible hearsay.

  Phoenix’s request in this regard will be denied.

                 11.     “Clips or Sound Bites From Deposition”

         It is unclear what exactly Phoenix’s is seeking to exclude relating to portions of deposition

  testimony. Phoenix either seeks to preclude Defendant from using her deposition testimony

  against her at trial or from playing only certain portions of her deposition at trial without greater

  context. Phoenix does not provide any specifics about what portions of her deposition she seeks

  to exclude. (Pl.’s Mem. Supp. Mot. Limine 8; Pl.’s Reply Mot. Limine 4). Phoenix only cites to

  Fed. R. Evid. 106, which provides that “[i]f a party introduces all or part of a writing or recorded

  statement, an adverse party may require the introduction, at that time, of any other part—or any

  other writing or recorded statement—that in fairness ought to be considered at the same time.” In

  other words, Fed. R. Evid. 106 is not a basis for excluding evidence but rather a tool that Phoenix

  can use to introduce evidence herself to give context to what Defendant seeks to use against her.

  See United States v. Branch, 91 F.3d 699, 727 (5th Cir. 1996) (“[Fed. R. Evid. 106] partially



                                                     14
Case 3:17-cv-00598-GNS-CHL Document 86 Filed 07/07/20 Page 15 of 17 PageID #: 1148




  codifies the common-law ‘rule of completeness.’ Its purpose is ‘to permit the contemporaneous

  introduction of recorded statements that place in context other writings admitted into evidence

  which, viewed alone, may be misleading.’” (internal citation omitted) (citation omitted)). At this

  time, the Court finds no reason to preclude Defendant’s use of Phoenix’s deposition testimony

  when appropriate, but Phoenix will be able to make specific objections. See Fed. R. Civ. P.

  32(a)(1) (“At . . . trial, all or part of a deposition may be used against a party” if certain conditions

  are satisfied, including that the deposition “is used to the extent it would be admissible under the

  Federal Rules of Evidence if the deponent were present and testifying . . . .”). Phoenix’s request

  in this regard will be denied.

                  12.     Information Pertaining to Discovery Requests

          Phoenix seeks to exclude “all testimony, evidence, and argument[s] relating to” discovery

  requests she made to Defendant. (Pl.’s Mem. Supp. Mot. Limine 9; Pl.’s Reply Mot. Limine 4).

  Phoenix’s only basis for this request is an allegation that Defendant violated Fed. R. Civ. P. 36(a)

  in responding to these requests. (Pl.’s Mem. Supp. Mot. Limine 9; Pl.’s Reply Mot. Limine 4).

  Specifically, Phoenix takes issue with Defendant’s denials of specific requests for admission she

  served on Defendant. (Pl.’s Mem. Supp. Mot. Limine 9; Pl.’s Reply Mot. Limine 4). Phoenix’s

  belief that Defendant deficiently responded to her requests for admission is meritless because

  Defendant specifically denied each such request for admission. (Pl.’s Mem. Supp. Mot. Limine 9;

  Pl.’s Mot. Limine Ex. 2, at 2-5, DN 71-3; Def.’s Resp. Pl.’s Mot. Limine 16-17); see In re Wahlie,

  Nos. 11-3157, 10-31680, 2011 WL 6757006, at *2 (N.D. Ohio Dec. 23, 2011) (“[T]he use of the

  word ‘DENY,’ in a response to a matter for which an admission is requested, is not deficient for

  purposes of Rule 36 . . . .”). Phoenix’s regard in this regard will be denied.




                                                     15
Case 3:17-cv-00598-GNS-CHL Document 86 Filed 07/07/20 Page 16 of 17 PageID #: 1149




                   13.       Remaining Grounds

         Phoenix’s final string of requests can be summarily characterized as meritless. She asserts

  seven grounds requesting the Court to “exclude all testimony, evidence, and argument[s] related

  to” groups of subject matter that Phoenix terms “affirmative defense[s]” in each request. (Pl.’s

  Mem. Supp. Mot. Limine 9-13; Pl.’s Reply Mot. Limine 4). Phoenix only identifies Fed. R. Civ.

  P. 8, 9, and 12 as the bases for her evidence exclusion requests, but fails to articulate how these

  rules preclude admission of the unspecified evidence pertaining to the groups of subject matters

  she identifies. (Pl.’s Mem. Supp. Mot. Limine 9-13; Pl.’s Reply Mot. Limine 4). Phoenix does

  not articulate a legitimate basis for her request to exclude unspecified evidence pertaining to groups

  of general subject matter, so her requests in this regard will be denied.

                                            IV.     CONCLUSION

         For the reasons set forth above, IT IS HEREBY ORDERED:

         1.        Plaintiff’s Motion for Summary Judgment (DN 70) is DENIED.

         2.        Defendant’s Motion for Leave to File a Sur-Reply (DN 84) is DENIED.

         3.        Plaintiff’s Motion in Limine (DN 71) is GRANTED IN PART and DENIED IN

  PART. The Court’s preliminary evidentiary rulings are as follows:

              a.         Until Defendant can address the reasons for the exclusion of Phoenix’s

                         husband’s possession felony from evidence, Defendant will be precluded from

                         admitting evidence pertaining to that conviction at trial.

              b.         The actual written reports of Defendant’s experts will be precluded from

                         admission into evidence, barring action by Phoenix authorizing the introduction

                         of those actual written reports at trial.




                                                        16
Case 3:17-cv-00598-GNS-CHL Document 86 Filed 07/07/20 Page 17 of 17 PageID #: 1150




           c.     Phoenix’s request for Defendant to adhere to the collateral source rule will be

                  granted, but the Court will address more specific issues as they arise at trial.

           d.     All of Phoenix’s other evidentiary ruling requests are DENIED at this time

                  subject to any evidentiary rulings the Court may make at trial.




                                                                      July 6, 2020


  cc:   counsel of record
        Gail Marie Phoenix, pro se




                                                17
